Smith, J.
In a petition for slander, where the petition alleged that the defendant, in the presence of third persons, used the following language, referring to the plaintiff: “William Pinkney Jordan is a low down lying yellow dog; ” “William Pinkney Jordan is a low down yellow son of a bitch;” “William Pinkney Jordan is a damn low down yellow rotten dog,” and the petition failed to allege any special damage to the plaintiff from these statements, which he alleged were false and malicious, the case came under the fourth division of section 4433 of the Civil Code (1910), which section, defining “slander,” concludes as follows: “fourth, any disparaging words productive of special damage flowing naturally therefrom. In the latter ease, the special damage is essential to support the action.” The court therefore did not err in sustaining a general demurrer and dismissing the suit. See Ford v. Lamb, 116 Ga. 655 (42 S. E. 998), and cases there cited; Jones v. Bush, 131 Ga. 421 (62 S. E. 279); Dallon v. Higgins, 34 Ga. 433; Morris v. Evans, 22 Ga. App. 11 (95 S. E. 385).

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.